- Prepared by Imprima [LETTERHEAD OF HOGAN LOVELLS US LLP] August 12, 2010 CORRESPONDENCE FILED VIA EDGAR AND OVERNIGHT DELIVERY Mr. Michael Coco Senior International Counsel Office of International Corporate Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Landwirtschaftliche Rentenbank Registration Statement under Schedule B Filed June 22, 2010 File No. 333-167672 Annual Report on Form 18-K Fiscal year ending December 31, 2009 Filed May 17, 2010 File No. 333-13710 Dear Mr.
